FILED
                             NOT FOR PUBLICATION                            MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANK E. VOTH,                                   No. 11-35041

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00423-HA

  v.
                                                 MEMORANDUM *
DON MILLS,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Frank E. Voth, an Oregon state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations regarding his housing assignment and conditions of confinement. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung,

391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on the claims against

Mills, the prison superintendent, because Voth failed to raise a genuine dispute of

material fact as to whether Mills personally participated in the alleged violations,

or knew of the alleged violations and failed to act. See Taylor v. List, 880 F.2d
1040, 1045 (9th Cir. 1989).

      The district court properly determined that Voth’s claims for declaratory and

injunctive relief were moot because Voth was no longer housed in the prison where

the allegedly unconstitutional events occurred. See Dilley v. Gunn, 64 F.3d 1365,

1368 (9th Cir. 1995) (an inmate’s transfer from a prison while his claims are

pending will generally moot any claims for injunctive relief relating to that prison).

      Voth’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    11-35041